DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s provisional election, with traverse, of Group II: claims 8-10, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
Applicant's traversal arguments, filed on the same reply, have been fully considered but they are not persuasive. The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application”.
This is not found persuasive because: first) the restriction requirement always for a single application, and second) searches for the device and process inventions are not co-extensive.
 Therefore, Applicant's traversal arguments is not as shown by the first sentence of 37 CFR 1.143, the traverse to a requirement must be complete as required by 37 CFR 1.111(b) which reads in part: “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action dated 10/06/2020. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Under this rule, the applicant is required to specifically point out the reasons on which he or she bases 37 CFR § 1.111.
The requirement is still deemed proper, and is therefore made FINAL, and thus the required provisional election (see MPEP § 818.01(a)) becomes an election without traverse.
On Applicant other argument, “Applicant reserves the right to file a Divisional application at a later time, if so desired” is proper and the prosecution will provide appropriate attention as per MPEP.
In view of the above, this office action considers claims 1-10 pending for prosecution, wherein claims 1-7 are withdrawn from further consideration, and 8-10 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 1A; [0016] or C 3, L 16-39) = (element 100; Figure No. 1A; Paragraph No. [0016]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WU; Chang-Ming US 20160163876 A1; hereinafter Wu) in view of LIN; Yu-Yu  et al. (US 20200034684 A1; hereinafter Lin) 
Regarding claim 8, Wu teaches a method for forming a semiconductor structure, comprising (See the entire document, Figs 1A-1R; [0008+], specifically, as cited below): 

    PNG
    media_image2.png
    437
    486
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    337
    563
    media_image3.png
    Greyscale

Wu Figure 1A                                    Wu Figure 1G
providing a substrate (100; Fig 1A; [0016]); 
forming a gate structure (comprising A1: {150,G1}) on the substrate, wherein forming the gate structure comprises: 
forming a floating gate structure (150; [0019]) on the substrate; 
forming an inter-gate dielectric layer (160) on the floating gate structure (20); 
forming a control gate structure (170, G1; Fig 1B; [0028]) on the inter-gate dielectric layer, wherein the control gate structure comprises: 
an electrode layer (172) formed on the inter-gate dielectric layer; 
But, Wu as applied above, does not expressly disclose:
172); and 
a cap layer formed on the contact layer; and 
forming a first spacer on a sidewall of the control gate structure, wherein the first spacer covers the electrode layer, the contact layer and the cap layer , and a bottom surface of the first spacer is positioned between the bottom surface and the top surface of the electrode layer.
However in the analogous art, Lin teaches [0032] the gate 102A3 may further include a contact layer 208 formed over the control gate layer 207 and spacer 209 formed along the sidewalls of the multi-layer stacking structure.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Lin into Wu‘s method, and thereby, the combination of (Wu and Lin) will have a process step  a contact layer (208) formed on the electrode layer (172), since this inclusion, at least, will provide a low resistance path to external control voltage such as  threshold voltages Vt ( Lin [0051]). 
The combination of (Wu and Lin), as applied above, wherein Wu further teaches: 
a cap layer (182) formed on the contact layer (Lin 208); and 
forming a first spacer (195; 1D; [0032]) on a sidewall of the control gate structure (A1/G1), wherein the first spacer covers the electrode layer (172), the contact layer (Lin 208) and the cap layer (182), and a bottom surface of the first spacer is positioned between the bottom surface and the top surface of the electrode layer (Fig 1D).
Regarding claim 9, The combination of (Wu and Lin), as applied to the method as claimed in claim 8, further teaches, (the method) further comprising forming a 214; Fig 1G; construed from claim 21, oxide from ONO (oxide/nitride/oxide)) on the sidewall (S1/S2) of the gate structure, wherein the first spacer is disposed between the gate structure (A1) and the sidewall oxide layer (164).
Regarding claim 10, The combination of (Wu and Lin), as applied to the method as claimed in claim 9, Wu further teaches, (the method) further comprising forming a second spacer (210/212; 1G; [0039-0040]) on the sidewall oxide layer, wherein the second spacer comprises: 
a first oxide layer (claim 21, oxide from ONO (oxide/nitride/oxide)) in direct contact with the sidewall oxide layer; 
a nitride layer (claim 21, nitride from ONO (oxide/nitride/oxide)) disposed on the first oxide layer; and 
a second oxide layer (claim 21, oxide from ONO (oxide/nitride/oxide)) disposed on the nitride layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
PAN; Chia-Ming et al. (US 20150228706 A1) discloses a method for forming a semiconductor structure, comprising (Figs 1A-1P; [0011+]) providing a substrate (102; Fig 1A; [0014]); forming a gate structure ({112’,110’}) on the substrate, wherein forming the gate structure comprises: forming a floating gate structure (106) on the substrate; forming an inter-gate dielectric layer (108’) on the floating gate structure; forming a control gate structure (110’) on the inter-gate dielectric layer, wherein the control gate structure comprises: an electrode layer (110’) 112’) and forming a first spacer (120) on a sidewall of the control gate structure, wherein the first spacer covers the electrode layer  and the cap layer, and a bottom surface of the first spacer is positioned between the bottom surface and the top surface of the electrode layer; a second spacer (124) on the sidewall oxide layer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 29, 2021